ORDER
DAVID H. VAN DAM of PARAMUS, who was admitted to the bar of this State in 1981, having pleaded guilty to violation of 18 U.S.C.A. 1014 and 2 (making a false statement to an institution insured by the Federal Savings and Loan Insurance Corporation) and 18 U.S. C.A. 1505 and 2 (obstruction of justice), and good cause appearing;
*435It is ORDERED that pursuant to Rule l:20-6(b)(l), DAVID H. VAN DAM is temporarily suspended from the practice of law pending the final resolution of ethics proceedings against him, effective immediately and until the further order of this Court; and it is further
ORDERED that DAVID H. VAN DAM be restrained and enjoined from practicing law during the period of his suspension; and it is further
ORDERED that DAVID H. VAN DAM comply with Administrative Guideline No. 23 of the Office of Attorney Ethics dealing with suspended attorneys.